UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1660



EBRIMA SANYANG,

                                                             Petitioner,

          versus


U. S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, U.S. Attorney General,

                                                            Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-367-787)


Submitted:   January 8, 2003                 Decided:   January 30, 2003


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.     Robert D. McCallum, Jr., Assistant
Attorney General, Donald E. Keener, Deputy Director, Linda S.
Wernery,   Senior  Litigation    Counsel,  Office  of   Immigation
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ebrima Sanyang, a native and citizen of the Gambia, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) summarily affirming the Immigration Judge’s (“IJ”) order

denying his application for asylum and withholding of removal. The

IJ concluded Sanyang failed to present sufficient evidence to show

past persecution or a well-founded fear of persecution on account

of a protected ground that would make him eligible for asylum

relief.   See 8 U.S.C. § 1158 (2000); 8 U.S.C. § 1101(a)(42)(A)

(2000).   The Board’s decision to grant or deny asylum relief is

conclusive “unless manifestly contrary to law” and an abuse of

discretion.     8 U.S.C. § 1252(b)(4)(C) & (D) (2000).           We find the

Board correctly applied the law and did not abuse its discretion in

rendering its decision here. Therefore, we affirm the reasoning of

the Board.     Sanyang v. United States Immigration & Naturalization

Serv., BIA No. A75-367-787 (B.I.A. May. 30, 2002).               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                       2